United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1575
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Robert Leon Roberson,                   * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 9, 2010
                                Filed: April 6, 2010
                                 ___________

Before WOLLMAN, HANSEN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Robert Leon Roberson appeals from the sentence imposed following the second
remand of his case for resentencing, arguing that the district court1 did not properly
recognize its discretion under Kimbrough v. United States, 552 U.S. 85 (2007), and
failed to consider the factors set forth in 18 U.S.C. § 3553(a). We affirm.

      After Roberson was convicted of certain drug charges, the district court
determined that the applicable guidelines range was 188 to 235 months and sentenced

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
Roberson to 198 months’ imprisonment. On appeal, we affirmed the conviction, but
remanded for resentencing in light of United States v. Booker, 543 U.S. 220 (2005).
United States v. Roberson, 439 F.3d 934 (8th Cir. 2006). At the first resentencing, the
district court determined that the applicable guidelines range remained 188 to 235
months and again sentenced Roberson to 198 months’ imprisonment. On appeal from
resentencing, we concluded that the district court had adequately considered the §
3553(a) factors and had adequately explained its reasons for imposing the sentence.
United States v. Roberson, 517 F.3d 990, 994-95 (8th Cir. 2008). Although the
sentence was reasonable, we remanded the case for resentencing in light of
Kimbrough v. United States, 552 U.S. 85 (2007). Id. at 995.

      At Roberson’s second resentencing, the district court determined that the
applicable guideline range was 151 to 188 months based on the amended crack
cocaine guidelines. The district court explained:

      [A]t the time you first were sentenced, we didn’t have the ability to
      sentence outside the guideline range. Now, obviously, we do if that’s
      appropriate. We sentenced you again. . . . [W]e didn’t have the case that
      said you can take into account the crack cocaine, powder cocaine
      [disparity], so then we took that. And you’ve been convicted of a very,
      very serious crime, and you get a very serious sentence, but it’s less now
      than it was before.

After considering Roberson’s personal characteristics and the threat he may pose to
the community upon release, the district court sentenced Roberson to 151 months’
imprisonment.

       We reject Roberson’s contention that the district court failed to recognized its
discretion under Kimbrough. In Kimbrough, the Supreme Court held that a
sentencing court acts within its discretion when it concludes that the crack/powder
cocaine disparity yields a sentence greater than necessary to serve the objectives of


                                         -2-
sentencing. 552 U.S. at 110. In the present case, the district court recognized its
power to consider the sentencing disparity and decided to impose a sentence within
the guidelines range. See United States v. Johnson, 574 F.3d 570, 573 (8th Cir. 2009)
(affirming the district court’s sentence because the court “acknowledged its power to
vary from the Guidelines sentence to address the sentencing disparity and chose not
to”).

       Roberson’s argument that the district court failed to consider the § 3553(a)
factors is without merit. The district court acknowledged the seriousness of the
offense, the need to protect the community from further crimes, and Roberson’s
personal characteristics. Although Roberson contends that the district court did not
mention the need to provide Roberson with education, training, treatment or medical
care, a mechanical recitation of the sentencing factors is not required. See United
States v. Otterson, 506 F.3d 1098, 1100 (8th Cir. 2007). We are satisfied that the
district court adequately considered the factors set forth in § 3553(a).

      The sentence is affirmed.
                      ______________________________




                                         -3-